United States Court of Appeals
                        For the First Circuit

No. 14-1541

                   ROBERT MAGEE and ZORAIDA MAGEE,

                        Plaintiffs, Appellees,

                                  v.

                       BEA CONSTRUCTION CORP.,

                        Defendant, Appellant.



             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

            [Hon. Marcos E. López, U.S. Magistrate Judge]



                                Before

                      Torruella, Selya and Dyk,*
                           Circuit Judges.



     Yuri J. Valenzuela-Flores on brief for appellant.
     Rolando A. Silva, Armando A. Cardona, and Consultores Legales
Asociados, CSP on brief for appellees.



                            August 5, 2015




     *   Of the Federal Circuit, sitting by designation.
           SELYA, Circuit Judge.     This diversity case involves an

old-fashioned   contract   dispute   between   property   owners   and   a

construction firm.     Defendant-appellant BEA Construction Corp.

(BEA) failed to dissuade a jury from finding that it was on the

wrong side of the dispute and now challenges the sufficiency of

the evidence.    Since this challenge comes too late and offers too

little in the way of substance, we affirm.

           We highlight the pertinent events, resolving any factual

conflicts in favor of the jury verdict.        See La Amiga del Pueblo,

Inc. v. Robles, 937 F.2d 689, 690 (1st Cir. 1991). The plaintiffs,

Robert Magee and his wife Zoraida, are citizens of New Jersey.

Having retired, they wished to build a vacation home in Vieques,

Puerto Rico.    To that end, they entered into an oral contract with

BEA in December of 2008 for the assembly of a prefabricated house

on a lot that they owned.    The plaintiffs gave BEA an $80,000 down

payment on the understanding that the project would be completed

within 16 months.    Work commenced shortly thereafter.

           Roughly a year later, the parties' relationship began to

sour.   At that time, the plaintiffs requested that the project be

put on hold to accommodate Mr. Magee's failing health.       BEA agreed

to stop work and to reimburse the unspent portion ($74,406) of the

down payment.    But words are not always matched by deeds, and the

plaintiffs received only $1000.

                                     - 2 -
             The parties subsequently entered into a second oral

agreement for the assembly of a smaller and cheaper home.                   This

new   project   was   to   be   completed   within   four   months    and    the

plaintiffs were to receive credit against the contract price for

any monies owed to them with respect to the original project.               BEA

began receiving materials in May of 2011 but — by July of 2012 —

it had managed to do nothing more than dig a square hole and place

rebar columns in the ground.

             The plaintiffs were disgruntled and, on September 7,

2012, repaired to the federal district court.            Citing diversity of

citizenship and the existence of a controversy in the requisite

amount, see 28 U.S.C. § 1332(a), they alleged that BEA had breached

sundry    contractual      obligations      while    failing     to   complete

construction of their home as agreed.                In addition to their

principal claim, the plaintiffs also asserted breach of contract

claims against two BEA officials (C. William Dey and Abigail

González).      BEA   counterclaimed,       contending    that   it   was    the

plaintiffs who had defaulted on the contractual arrangements.

             Following extensive pretrial skirmishing (none of which

is relevant here), the case went to trial in April of 2014.1             After

the plaintiffs rested, the individual defendants (but not BEA)



      1By consent, a magistrate judge presided.                See 28 U.S.C.
§ 636(c).
                               - 3 -
moved for the entry of judgment as a matter of law.                      See Fed. R.

Civ. P. 50(a).            The court granted the individual defendants'

motions, accepting their arguments that the evidence afforded no

basis either for piercing the corporate veil or for otherwise

holding them personally liable.             The trial proceeded against BEA

alone.     On April 11, the jury returned a verdict wholly favorable

to   the   plaintiffs:        it   found   BEA     to   have    defaulted       on   its

contractual obligations, awarded $150,000 in damages, and rejected

the counterclaim.         BEA did not file any post-trial motions, but it

did file a timely notice of appeal.

             Though BEA's appellate brief is not a model of clarity,

we construe it liberally and tease from its heated rhetoric three

lines of argument.          These lines of argument can be summarized as

follows: that the jury (i) erroneously found BEA in breach of its

contractual obligations; (ii) compounded this error by incorrectly

finding    that     the    plaintiffs   were     not    in     breach;    and    (iii)

arbitrarily failed to credit pivotal testimony.                   A common thread

links the three components of this asseverational array: whether

viewed singly or in the ensemble, all of BEA's arguments boil down

to an attack on the sufficiency of the evidence.

             That    attack    stumbles    at    the    threshold.        It    is   an

elementary principle that a party who wishes to challenge the

sufficiency of the evidence on appeal must first have sought

                                           - 4 -
appropriate relief in the trial court.         See, e.g., Hammond v. T.J.

Litle & Co., 82 F.3d 1166, 1171 (1st Cir. 1996); La Amiga del

Pueblo,   937   F.2d   at   691.    Here,     however,   BEA   flouted    this

elementary principle — and there is a price to pay.

           We need not tarry.       BEA could have moved for the entry

of judgment as a matter of law at various points during and after

the trial, see Fed. R. Civ. P. 50(a)-(b), but it never deigned to

file such a motion at the close of the plaintiffs' case, at the

close of all the evidence, or even after the verdict.           By the same

token, BEA could have moved for a new trial following the verdict,

see Fed. R. Civ. P. 59, but it did not deign to do so.                   BEA's

decision to forgo any and all of these anodynes precludes it from

challenging the legal sufficiency of the evidence for the first

time on appeal.    See, e.g., Cone v. W. Va. Pulp & Paper Co., 330

U.S. 212, 217-18 (1947); Hammond, 82 F.3d at 1171; La Amiga del

Pueblo, 937 F.2d at 691; Jusino v. Zayas, 875 F.2d 986, 991 (1st

Cir. 1989); LaForest v. Autoridad de Las Fuentes Fluviales de P.R.,

536 F.2d 443, 445 (1st Cir. 1976).

           To be sure, even without an appropriate motion in the

trial court, an appellate court may, in the interests of justice,

examine the record to determine "whether there was an absolute

absence of evidentiary support for the jury's verdict."            La Amiga

del Pueblo, 937 F.2d at 691.       But such an inquiry will rarely bear

                                      - 5 -
fruit: after all, a party challenging a jury verdict on sufficiency

grounds faces an uphill climb even when the challenge has been

duly preserved.     See Climent-García v. Autoridad de Transporte

Marítimo y Las Islas Municipio, 754 F.3d 17, 20 (1st Cir. 2014).

An   unpreserved     challenge       to    evidentiary     sufficiency     is

exponentially    more   difficult.        Such   an   unpreserved   challenge

warrants review only for a showing of a clear and gross injustice.

See Surprenant v. Rivas, 424 F.3d 5, 13 (1st Cir. 2005); Muñiz v.

Rovira, 373 F.3d 1, 5 (1st Cir. 2004).2

          On this chiaroscuro record, no clear and gross injustice

is evident.    The contractual arrangements between the parties were

oral, and the proof concerning their intentions, obligations, and

actions comprises a mixed bag.              Moreover, the case presents

substantial questions of credibility — questions that typically

lie within the jury's province.       See Blake v. Pellegrino, 329 F.3d

43, 47 (1st Cir. 2003).     Under such hazy circumstances, we cannot

say that no rational jury could have found in favor of the

plaintiffs.3



     2 We have sometimes expressed this standard in terms of "plain
error resulting in a manifest miscarriage of justice." Hammond,
82 F.3d at 1172.      We regard this formulation as simply an
alternative expression of the "clear and gross injustice"
standard.

     3 BEA argues vociferously that the verdict against it was
somehow inconsistent with the court's entry of judgment as a matter
                                 - 6 -
            We need go no further.   The lesson of this case is that

"[c]ourts, like the Deity, are most frequently moved to help those

who help themselves."   Paterson-Leitch Co. v. Mass. Mun. Wholesale

Elec. Co., 840 F.2d 985, 989 (1st Cir. 1988).     BEA did little to

help itself, and ─ for the reasons elucidated above ─ the judgment

is



Affirmed.




of law for the individual defendants.        But there was no
inconsistency: the plaintiffs contracted with BEA, not with the
individuals.   Thus, it was BEA alone which bore the legal
responsibility for its failure to carry out those contractual
arrangements.
                                - 7 -